Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,319,024. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim elements of the present application are taught by the earlier patent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seaton (USPN 1,326,107).
Regarding claim 1, Seaton teaches a rear suspension comprising: an upper shackle mount 6, 7; a lower shackle mount 13; first and second flexible arms 12, 12e (see Figure 3) affixed on a first end to the lower shackle mount and a second end to the upper shackle mount; a third flexible arm 12a affixed on a first end to the upper shackle mount; and a transition assembly 15 affixed to the third flexible arm (an enlargement at the free end of arm 12c), wherein the transition assembly brings the third flexible arm into contact with at least one of the first and second flexible arms during travel of the rear suspension.  
Seaton shows the third flexible arm affixed to the upper shackle mount rather than the lower shackle mount.  However, it would have been an obvious reversal of parts to attach the third flexible arm to the lower mount rather than the upper mount, in order to perform substantially the same function in substantially the same way.
Regarding claim 2, Seaton shows the third flexible arm 12a connected to only one of the shackle mounts.
Regarding claim 3, the third flexible arm of Seaton has a length shorter than a length of the first and second flexible arms.  
Regarding claim 6, the transition assembly 15 is affixed to the third flexible arm at a second end of the third flexible arm.  
Regarding claim 8, the rear suspension provides a first spring rate during a first length of travel of the rear suspension and wherein the rear suspension provides a second spring rate during a second length of travel of the rear suspension.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hetteen, Kegreese, and Knox teach track suspensions using leaf springs.
Soles, Emley, Page, Bernard, Mowry, and Preijert teach compound leaf springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/